Nev. 53, 56, 825 P.2d. 571, 573 (1992), and the jury's verdict will not be
                disturbed on appeal where, as here, substantial evidence supports the
                verdict, see NRS 453.337; NRS 453.3385(3); Bolden v. State, 97 Nev. 71,
                73, 624 P.2d 20, 20 (1981).
                            Second, Bright argues that the district court abused its
                discretion by denying his motion for a mistrial because the State claimed
                in its opening statement that Bright gave a fake name to law enforcement
                and no witness testified to such at trial. Bright is mistaken. Officer
                Anton Gorup testified that Bright gave his name as "Michael Harris" to
                either himself or another officer. Bright did not object and this testimony
                and was not stricken from the record. We conclude that the district court
                did not abuse its discretion by denying Bright's request for a mistrial on
                this ground. 1 See Rudin, 120 Nev. at 142-44, 86 P.3d at 586-87 (noting
                that a defendant's request for a mistrial may be granted where "prejudice
                occurs that prevents the defendant from receiving a fair trial," and giving
                deference to a district court's decision whether a mistrial is warranted).
                            Third, Bright argues that the district court abused its
                discretion by denying his motion for a mistrial because evidence was
                presented at trial that was not provided to the defense in violation of
                discovery orders and Brady v. Maryland, 373 U.S. 83 (1963). We review a
                district court's resolution of a Brady claim de novo, Mazzan v. Warden, 116
                Nev. 48, 66, 993 P.2d 25, 36 (2000), and a district court's enforcement of

                       'We note that the district court incorrectly used the "manifest
                necessity" or "manifest injustice" standard when ruling on Bright's
                multiple motions for mistrials. Nonetheless, we will affirm the district
                court's rulings if it reached the correct result. See Rudin v. State, 120 Nev.
                121, 142, 86 P.3d 572, 586 (2004).


SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                      2
                discovery orders for an abuse of discretion, Evans v. State, 117 Nev. 609,
                638, 28 P.3d 498, 518 (2001). Bright contends that the State failed to turn
                over an administrative subpoena which established that he owned a cell
                phone found at the scene. Because there is not a reasonable possibility
                that the verdict would have been different had the evidence been timely
                turned over, see Mazzan, 116 Nev. at 66, 67, 993 P.2d at 36, 37
                (summarizing the three components of a Brady violation), and Bright
                failed to demonstrate prejudice or that the State acted in bad faith, see
                Evans, 117 Nev. at 638, 28 P.3d at 518, we conclude that the district court
                did not abuse its discretion by denying Bright's motion for a mistrial on
                these grounds. See Rudin, 120 Nev. at 142, 86 P.3d at 586.
                             Fourth, Bright argues that the district court abused its
                discretion by denying his motion for a mistrial when the arresting police
                officer stated that a confidential informant identified the defendant. 2
                Bright contends that a mistrial was warranted because the statement was
                hearsay and he was unable to cross-examine the informant in violation of
                his right to confrontation. The district court concluded that a mistrial was
                not warranted because Bright opened the door to this testimony by asking
                questions regarding the confidential informant—even after being cautioned
                by the district court about doing so—and by asking the question which
                prompted the officer's response. We agree, and conclude that the district
                court did not abuse its discretion by denying Bright's request for a

                      2 Tothe extent that Bright contends that the district court abused its
                discretion by denying his request to dismiss the charges against him
                outright, he fails to support this claim with any relevant authority or
                cogent argument and therefore we decline to consider it. See Maresca v.
                State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     3
                mistrial. See Rudin, 120 Nev. at 142, 86 P.3d at 586; see also United
                States v. Lopez-Medina, 596 F.3d 716, 733 (10th Cir. 2010) (noting that "a
                defendant can open the door to the admission of evidence otherwise barred
                by the Confrontation Clause," and discussing cases).
                            Fifth, Bright argues that cumulative error entitles him to
                relief. Because we have found no error, this claim lacks merit.
                Accordingly, we
                             ORDER the judgment of conviction AFFIRMED. 3



                                                   GH
                                                   LYbons



                                                   Dougl



                                                   Saitta


                cc: Hon. Valorie J. Vega, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


                      We note that appellant's fast track statement does not contain
                      3
                adequate citation to the appendix. See NRAP 3C(e)(1)(c). We caution
                appellant's counsel, Kedric A. Bassett, that future failure to comply with
                the Nevada Rules of Appellate Procedure when filing briefs with this court
                may result in the imposition of sanctions. See NRAP 3C(n).


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     4
                             '